UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4544


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DUJUAN VINCENT THOMAS, a/k/a Tone,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cr-00093-IMK-JSK-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Curry, CURRY AMOS & ASSOC., LC, Fairmont, West
Virginia, for Appellant. Zelda Elizabeth Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               DuJuan       Vincent     Thomas         pleaded       guilty      pursuant      to    a

written plea agreement to aiding and abetting the distribution

of     crack     cocaine      in       violation         of     21    U.S.C.      §§ 841(a)(1),

841(b)(1)(C)          (2006).      He    received          a     151-month        sentence.         On

appeal,        counsel      has    filed       a       brief    pursuant         to    Anders       v.

California,        386      U.S.       738     (1967),         asserting         there    are       no

meritorious        grounds        for    appeal,          but     raising        the     following

issues: (1) whether the district court complied with Fed. R.

Crim.     P.     11    when       it    accepted         Thomas’s          guilty      plea;     and

(2) whether       the       sentence         imposed      by     the    district         court      is

reasonable.        Thomas has filed a pro se supplemental brief.                                 The

Government declined to file a response.                          We affirm.

               Because Thomas did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                                 United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Thomas’s plea.                 Given no indication to the contrary,

we therefore find that Thomas’s plea was knowing and voluntary,

and,    consequently,         final      and       binding.          See    United     States       v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

               Next    we    review      Thomas’s         sentence         for   reasonableness

using an abuse of discretion standard.                               Gall v. United States,

552 U.S. 38, 51 (2007).                 The first step in this review requires

                                                   2
us to ensure that the district court committed no significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th       Cir.     2008).          Procedural      errors     include      improperly

calculating the advisory Sentencing Guidelines range, failing to

consider      the    18    U.S.C.    §   3553(a)     (2006)    sentencing     factors,

sentencing        using      clearly     erroneous      facts,      or    failing     to

adequately explain the sentence.                  Gall, 552 U.S. at 51.        Only if

we find a sentence procedurally reasonable may we consider its

substantive reasonableness.                 United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).                   Thomas received a sentence of 151

months-at the lowest end of the Guidelines range.                        We discern no

basis to conclude that Thomas’s Guidelines sentence was either

procedurally or substantively unreasonable.

              Thomas’s supplemental brief argued that his attorney

was ineffective by stipulating in the plea agreement that Thomas

was    a    career        offender    and    in    failing     to   object    to     the

presentence         report’s    career      offender    designation.          He    also

contends      that     this    failure       rendered    his     plea     involuntary.

Thomas had four felony drug trafficking convictions and clearly

qualified for the enhancement.                     The district court was very

careful to ensure that Thomas was satisfied with counsel and had

no comments or questions pertaining to the presentence report or

the sentencing procedures.               No ineffective assistance of counsel

conclusively        appears     on    the    record.     See     United     States    v.

                                             3
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                 Finally, Thomas

contends    that    he    should   have    been   sentenced   under      the    2012

Guidelines Manual instead of the 2010 Manual.                 The 2010 Manual

was used instead of the 2011 edition because the 2011 edition

added two provisions that would likely have increased Thomas’s

Guidelines range.         The 2012 manual was not available at the time

Thomas was sentenced, nor would it have been proper to use in

calculating Thomas’s sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm   Thomas’s      conviction   and    sentence.         This

court requires that counsel inform Thomas, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Thomas requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Thomas.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court     and   argument   would   not    aid    the

decisional process.



                                                                         AFFIRMED



                                          4